COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §

 MARTIN MAYNES,                                 §              No. 08-16-00024-CR

                      Appellant,                §                 Appeal from the

 v.                                             §               120th District Court

 THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                   §               (TC# 20140D02825)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until April 14, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, State’s attorney, prepare the

State’s brief and forward the same to this Court on or before April 14, 2017.

       IT IS SO ORDERED this 1st day of March, 2017.


                                                     PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.